Citation Nr: 1755710	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease.

2.  Entitlement to service connection for L5-S1 radiculopathy and right L4-L5-S1 polyradiculopathy.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to degenerative disc disease.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a compensable rating for arthritis, metatarsophalangeal (MP) joints of both great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the January 2006 VA rating decision, the RO continued the 10 percent ratings assigned for recurrent subluxation of the right knee and left knee and for degenerative arthritis of multiple joints, which included arthritis of MP joints bilateral toes.  After the Veteran expressed disagreement for the ratings assigned in November 2006, the claims were readjudicated in March 2008.  In an August 2009 rating decision, the RO granted a separate 10 percent evaluation for degenerative arthritis of the left knee as separated from the service connected MP joints of both great toes rated as noncompensable effective May 23, 2005.  Following a November 2015 supplemental statement of the case (SSOC) regarding increased ratings for recurrent subluxation of the left knee, degenerative arthritis of the right knee, and arthritis of MP joints of both great toes, the Veteran expressly stated in the December 2015 VA Form 9 that he is only appealing the issue for an increased rating for arthritis, MP joints of both great toes.  While the Veteran submitted a statement in November 2016 indicating he wanted to withdraw his appeal, he did not identify which issue he wanted to withdraw.  As a result, the issue of entitlement to a compensable rating for arthritis, MP joints of both great toes, remains on appeal; however, the increased rating claims for recurrent subluxation, left knee, and degenerative arthritis of the right knee are not currently before the Board for appellate review.  See 38 C.F.R. § 20.200 (2017). 

In the November 2009 rating decision, the RO denied entitlement to service connection for degenerative disc disease, lumbar spine; left L5-S1 radiculopathy and right L4-L5-S1 polyradiculopathy, erectile dysfunction, and sinusitis.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing and a transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Degenerative disc disease, L5-S1 radiculopathy and right L4-L5-S1 polyradiculopathy, and erectile dysfunction

The Veteran contends that he has a lumbar spine disability related to his in-service fall or his service connected knee disabilities.  The Veteran also contends that his radiculopathy of the lower extremities and erectile dysfunction are related to his spine disability.  VA examination reports and private treatment records reflect diagnoses of degenerative disc disease, degenerative joint disease of the spine, left L5-S1 radiculopathy, right L4-L5-S1 radiculopathy, and erectile dysfunction.

According to an October 2009 VA examination report, the examiner opined that he was not aware of any physiological basis for a causal relationship between knee arthritis and degenerative disc disease and radiculopathy or of any physiologic basis for causal relationship between knee arthritis and erectile dysfunction and that he could not find any reference in literature of such relationship.  Therefore, he opined that having no such physiologic basis, he could not determine any causal relationship between his knee arthritis and contended issues without resort to mere speculation.  

Once VA provides an examination it much ensure the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner did not adequately address whether the Veteran's diagnosed degenerative disc disease was aggravated by his service-connected knee disabilities. 

The Veteran also submitted private opinions.  In an April 2008 opinion, the Veteran's private physician, Dr. H. K., stated that the discomfort in the Veteran's legs is aggravated by the severe osteoarthritis in his knees.  In August 2008, Dr. H. K. stated that it is more than likely that the Veteran's radicular symptoms are tied to his military service.  In a February 2017 opinion, Dr. H. K. noted that it is at least as likely as not that the Veteran's degenerative joint disease, lumbar spine, is related to injury to knees which occurred on active duty.  He further opined that radiculopathy is related to the Veteran's degenerative joint disease and the erectile dysfunction can be explained by low back pain and radiculopathy plus medication to treat lower back pain.

However, the private opinions are not specific enough to be considered probative and they offer no rationale to support the physician's conclusion that the Veteran's degenerative joint disease, lumbar spine, is related to injury to knees which occurred on active duty.  A medical opinion cannot be deemed legally adequate without such a supporting rationale.  As such, the private opinions are inadequate for decision purposes, and the Board finds remand for VA examinations and opinions to be warranted.  

As the issues of entitlement to service connection for radiculopathy of the lower extremities and erectile dysfunction, both claimed as related to the lumbar spine disability, are inextricably intertwined with the claim for service connection for degenerative disc disease, they must also be remanded. 


Sinusitis

The Veteran contends that his sinusitis is related to active duty service.  Specifically, in the November 2010 notice of disagreement, the Veteran reported that he has chronic sinus infections which he believes include perennial allergic rhinitis and head colds found in his active duty medical records.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

According to private treatment records received in November 2010, the Veteran was noted to have episodes of sinusitis, and had been treated for severe sinus headaches, rhinosinusitis, allergic rhinitis, nasal polyps, and nasal septal deviation.  He also had a past surgical history of excision of left nasal mass, bilateral turbinate reduction, septoplasty, and bilateral endoscopic sinus surgery.  Service treatment records reflect diagnoses of chronic sinusitis and hay fever in August 1974 and allergic rhinitis in November 1974 and March 1975.  However, no opinion has been sought regarding whether any current sinus condition was incurred during or is otherwise related to active duty service.  In light of the above, the Board finds that a VA examination and opinion are warranted.  

Arthritis, MP joints of both great toes

The record shows that the AOJ conducted a new VA examination regarding foot conditions in July 2017; however, the record also shows that this examination report was not considered by the AOJ in the first instance for the arthritis, MP joints of both great toes, claim or that an SSOC was issued on this matter. 

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  While 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  The Veteran filed a Substantive Appeal in October 2009 for his increased rating claim.  Moreover, 38 U.S.C. § 7105 (e) does not apply to VA-generated evidence, such as the July 2017 VA examination.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new VA-generated evidence relevant to the Veteran's claim for an increased rating for the arthritis of the toes since November 2015 SOC.

Further, in the July 2017 VA examination, the examiner discussed mild arthritis of the bilateral great toes but it does not appear that the Veteran's joints have been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing. 38 C.F.R. § 4.59.  Accordingly, the increased rating claim for arthritis of the toes must be remanded in order to obtain an adequate VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The record currently contains VA treatment records dated through January 2017.  Prior to any examination, the AOJ should ask the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA Medical Center records of treatment received from January 2017 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed degenerative disc disease, radiculopathy of the lower extremities, and erectile dysfunction.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

After conducting an examination, the examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability began during active service or is otherwise related to service or any incident of service, or with regard to arthritis, began within one year after discharge from active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is caused by a service-connected knee disability? 

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is aggravated (worsened beyond the natural progress of the disorder) by a service-connected knee disability? 

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed radiculopathy of the lower extremities is related to service or any incident of service?

(e) Is it at least as likely as not (50 percent or greater probability) that any diagnosed radiculopathy of the lower extremities is caused by a low back disability? 

(f) Is it at least as likely as not (50 percent or greater probability) that any diagnosed radiculopathy of the lower extremities is aggravated (worsened beyond the natural progress of the disorder) by a low back disability? 

(g) Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction is caused by a low back disability? 

(h) Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction is aggravated (worsened beyond the natural progress of the disorder) by a low back disability?

The examiner should provide a rationale for all opinions expressed.  In writing the opinion, the examiner should reference the service medical records and the post-service treatment records, to include the February 2017 private treatment record diagnosing degenerative joint disease.  The examiner should also reference the lay statements provided and submitted by the Veteran in support of the claim, and the August 2008 opinion from a private examiner, suggesting a relationship between the radiculopathy and service and the February 2017 opinion regarding a relationship between degenerative joint disease and the service-connected knee disabilities.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the report.  All necessary studies and tests should be conducted. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

a.  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed sinusitis was incurred during or is otherwise related to the Veteran's period of active service, to include allergic rhinitis and sinusitis?

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Schedule the Veteran for a VA examination to determine the nature and severity of arthritis, MP joints of both great toes.

The examiner must discuss the current severity (mild, moderate, moderately severe, or severe) of the residuals associated with the arthritis, MP joints of both great toes. 

Moreover, the left and right great toes should be tested in both active and passive motion, in weight-bearing and non weight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal in consideration of all evidence added to the record since the September 2013 SOC and November 2015 SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




